Citation Nr: 0530846	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-12 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 
2002, for the grant of a 100 percent evaluation for major 
depressive disorder.  

2.  Entitlement to an effective date earlier than March 13, 
2002, for the grant of special monthly compensation based 
upon being housebound.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968, from August 1975 to August 1977, and from 
July 1979 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the January 2003 rating decision, the RO granted a 
100 percent evaluation for major depressive disorder, 
effective March 13, 2002, and granted special monthly 
compensation on account of being housebound, effective March 
13, 2002.  The veteran asserts he warrants an earlier 
effective date for both the 100 percent evaluation for major 
depressive disorder and special monthly compensation.

In September 2004, the Board remanded these claims for 
issuance of a letter that was in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000) and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  In October 1998, the RO granted a 30 percent evaluation 
for major depressive disorder.  The veteran was notified of 
this determination in a November 1998 letter, including his 
appeal rights.  The veteran did not appeal the assignment of 
the 30 percent evaluation for major depressive disorder.  

2.  Multiple VA treatment records, dated from March 3, 1998, 
to April 10, 2001, are informal claims for increase for major 
depressive disorder.

3.  A psychological examination conducted on June 7, 2002, 
established a date when the veteran's disability had 
increased to the 100 percent level, which post dates the 
veteran's date of claim.

4.  On April 16, 1998, the veteran submitted a claim for 
entitlement to special monthly compensation.

5.  As of March 13, 2002, the veteran was in receipt of a 100 
percent disability evaluation for ulcerative colitis, status 
post colectomy and ileostomy, and a 100 percent evaluation 
for major depressive disorder.  


CONCLUSIONS OF LAW

1.  The October 1998 rating decision, which granted a 
30 percent evaluation for major depressive disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 ); 38 C.F.R. 
§ 20.1103 (2004).

2.  An effective date earlier than March 13, 2002, for the 
award of a 100 percent evaluation for major depressive 
disorder, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.157, 3.400, 4.130, Diagnostic Code 9434 (2004).

3.  An effective date earlier than March 13, 2002, for the 
award of special monthly compensation based upon being 
housebound, is not warranted.  38 U.S.C.A. §§ 1114, 1155, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
November 2004.  In providing the veteran with the evidence 
necessary to substantiate his claims for earlier effective 
dates, VA provided him with the provisions of the applicable 
statute, 38 U.S.C.A. § 5110(a).  For example, he was informed 
that an effective date for a claim for increase will be based 
upon the facts found but will not be earlier than the date of 
claim.  See id.  While this did not inform of 38 U.S.C.A. 
§ 5110(b)(2), which would have informed him that the date of 
an increased rating may be up to one year prior to the date 
of claim, Board finds that the veteran has not been 
prejudiced by such.  Specifically, he has argued that his 
date of claim was in April 1998 and that the effective date 
should to back to that date.  This would indicate that the 
veteran is aware that the evidence necessary to substantiate 
his claims would evidence filed prior to March 2002.  
Additionally, in the March 2003 statement of the case, the RO 
provided the veteran with the provisions of 38 C.F.R. 
§§ 3.155, 3.157, and 3.400, which address effective dates and 
informal claims, to include that the effective date for an 
increase may be prior to the date of claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has  not obtained any evidence.  
The VA treatment records, dated from 1997 to the 2002, were 
obtained in connection with the veteran's claim for increase.  
The veteran has submitted copies of private medical records.  
While an examination was not provided to the veteran in 
connection with his claim for an earlier effective date, the 
Board finds that an examination was not necessary to make a 
decision on the claim.  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d)(2).  Here, the veteran's 
claim for an earlier effective date does not meet that 
criteria.  (The veteran was provided with an examination in 
connection with his claims for increase.)  Additionally, 
providing the veteran with an examination following the date 
of claim would not be probative in establishing an earlier 
effective date.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Background

Service connection for major depressive disorder was granted 
by means of a June 1983 rating decision and assigned a 
noncompensable evaluation, effective October 12, 1982.  The 
veteran appealed the assignment of the noncompensable 
evaluation, and in an August 1984 decision, the Board denied 
a compensable evaluation for major depressive disorder.  

In May 1987, the veteran submitted a claim for increase for 
major depressive disorder.  In an October 1987 rating 
decision, the RO granted a 10 percent evaluation, effective 
May 11, 1987.  The veteran appealed the assignment of the 
10 percent evaluation, but subsequently withdrew his appeal 
in October 1988, after he was granted a 100 percent 
evaluation for service-connected ulcerative colitis.  

In April 1998, the veteran submitted claims for increase for 
arthritis and his psychiatric disorder.  In an October 1998 
rating decision, the RO granted a 30 percent evaluation for 
major depressive disorder, effective April 16, 1998.  In that 
decision, the RO also continued the noncompensable evaluation 
for arthralgias, multiple joints, due to ulcerative colitis 
and denied entitlement to special monthly compensation.  The 
veteran was notified of these determinations in November 
1998, including his appeal rights.  He appealed both the 
continuance of the noncompensable evaluation for arthralgias, 
multiple joints, due to ulcerative colitis and the denial of 
entitlement to special monthly compensation.  There was no 
notice of disagreement submitted regarding the award of the 
30 percent evaluation for major depressive disorder or the 
effective date assigned.

In March 2001, the Board remanded the claim for entitlement 
to special monthly compensation for VA to issue a statement 
of the case.  A statement of the case was issued in September 
2002, and the veteran perfected an appeal that same month.

There are VA treatment records, dated from March 3, 1998, to 
February 2, 2002, which show treatment for major depressive 
disorder.  

On March 13, 2002, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein the veteran stated 
that he could not maintain and establish effective work and 
social relationships and preferred to be by himself, which 
the RO construed as a claim for increase for major depressive 
disorder.  

In the October 2003 rating decision on appeal, the RO granted 
a 100 percent evaluation for major depressive disorder and 
granted special monthly compensation based upon being 
housebound, both effective from March 13, 2002.  In assigning 
the effective date of March 13, 2002, for the award of the 
100 percent evaluation for major depressive disorder, the RO 
determined that this was the date of the veteran's claim.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In assigning the 
effective date of March 13, 2002, for the award of special 
monthly compensation based upon being housebound, the RO 
stated that as of this date, the veteran had a service-
connected disability rated at 100 percent and a service-
connected disability rated at 60 percent for more, which met 
the criteria for entitlement to special monthly compensation 
on account of being housebound.  See 38 U.S.C.A. § 1114; 
38 C.F.R. §§ 3.350, 3.352.  

III.  Criteria & Analysis

The veteran contends that he warrants an effective date of 
April 1998, as that was the date of his claim for increase 
for major depressive disorder and entitlement to special 
monthly compensation.  

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (which includes a claim 
for special monthly compensation) shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The implementing regulation states that 
the effective date for a claim for increase will be the date 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  An effective date for a claim for 
increase may be granted prior to the date of claim if it is 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2004); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. 3.157(b) (2004), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date 
on the VA outpatient or hospital examination will be accepted 
as the date of claim.  38 C.F.R. 3.157(b). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an effective date earlier than March 13, 2002, for 
both the award of a 100 percent evaluation for major 
depressive disorder and entitlement to special monthly 
compensation based upon being housebound.  The reasons 
follow.

A.  Earlier effective date for 100 percent evaluation 
for major depressive disorder

The veteran's service-connected major depressive disorder is 
evaluated under Diagnostic Code 9434, which addresses major 
depressive disorder.  The criteria for a 100 percent 
evaluation are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9434.

Initially, the Board notes that while the veteran has alleged 
he filed an appeal following the issuance of the October 1998 
rating decision, which granted a 30 percent evaluation for 
major depressive disorder, effective April 16, 1998, the 
evidence in the claims file shows otherwise.  As noted above, 
in the October 1998 rating decision, the RO also continued 
the noncompensable evaluation for arthralgias, multiple 
joints, due to ulcerative colitis and denied entitlement to 
special monthly compensation based upon being housebound.  In 
a statement received by the veteran in February 1999, he 
stated, "I wish to appeal your decision on my claim for 
Arthralgias, multiple joints, due to ulcerative colitis."  
There was no mention of a disagreement regarding the award of 
the 30 percent evaluation for major depressive disorder or 
the effective date assigned.  A statement of the case was 
issued in March 1999, which addressed only the claim for 
increase for arthralgias, multiple joints, due to ulcerative 
colitis.  In July 1999, the veteran submitted a VA Form 9, 
Appeal to the Board of Veterans' Appeals, wherein he stated 
he had functional loss of the musculoskeletal system and 
asked that VA "reconsider and rate his arthralgia" as 
40 percent disabling.  There was no mention of the veteran's 
service-connected major depressive disorder.  There was 
nothing submitted within the one-year period of the October 
1998 rating decision (which would be November 1999) that 
could be construed as a notice of disagreement regarding the 
award of the 30 percent evaluation for major depressive 
disorder or the effective date assigned.  38 C.F.R. 
§ 20.302(b) (2004).  Accordingly, that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

On March 13, 2002, the veteran submitted a VA Form 21-4138, 
wherein he stated that he had not worked since October 1993 
due to his service-connected disabilities.  In this 
statement, the veteran stated that degenerative findings on 
x-rays were due to the service-connected ulcerative colitis.  
He stated he could not climb stairs or carry anything because 
of his knee pain.  The veteran added that he was entitled to 
special monthly compensation because he would not leave his 
house except for once a week.  He concluded that he could not 
maintain or establish effective work and social 
relationships.

Following this submission, the veteran submitted a June 2002 
private psychiatric evaluation wherein the examiner stated 
the veteran's major depressive disorder was essentially 
totally disabling, that the veteran's prognosis was poor, and 
that it was doubtful that the veteran's condition would 
improve.  A December 2002 VA psychiatric evaluation report 
shows the examiner stated the veteran was not going to be 
employable in the foreseeable future.  

As stated above, in granting the veteran the 100 percent 
evaluation, effective March 13, 2002, the RO determined that 
the veteran's claim for increase had been filed on that date 
and that evidence associated with the claims file 
subsequently had established the veteran's major depressive 
disorder was 100 percent disabling.  Thus, the issue before 
the Board is whether the effective date should be earlier 
than March 13, 2002, for the 100 percent evaluation.  

The veteran received treatment at VA for major depressive 
disorder between March 3, 1998, to April 10, 2001.  Each time 
the veteran was treated for the service-connected disability, 
it was an informal claim for an increased evaluation in 
accordance with 38 C.F.R. § 3.157.  Thus, a claim for 
increase was pending as early as March 3, 1998, which could 
establish a basis for an earlier effective date for an 
increased evaluation.  However, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected major depressive disorder warranted a 
100 percent evaluation prior to March 13, 2002.  For example, 
on March 3, 1998, the veteran was seen for an initial 
assessment.  The social worker stated the veteran had been 
followed at another clinic and had decided to take his care 
to this clinic.  She stated the veteran had "numerous 
physical problems" that complicated his depression.  On that 
same date, a clinical record shows the veteran was seen for 
medication maintenance.  It was noted that the veteran was 
being maintained on medication for depression and migraines.  
On July 19, 1998, the veteran stated he was running out of 
his medications.  He noted he was sleeping better.  The 
examiner discussed the side effects of the various 
medications the veteran was taking.  

On September 29, 1999, the veteran was there to refill his 
prescriptions.  He stated that not much had changed in his 
life, but noted that things were not "worse."  The veteran 
reported that therapy never seemed to be much use in the 
past.  The assessment was dysthymic disorder.  On November 
29, 2000, the examiner noted the veteran had a history of 
depression since his ileostomy.  The veteran reported he had 
anxiety and panic attacks since that time.  He stated that 
shortly after his ileostomy, he had suicidal thoughts, but 
did not have a plan.  The veteran reported he had not had any 
suicidal thoughts for "many years."  The examiner stated 
the veteran was alert, oriented, and cooperative during the 
examination.  On December 29, 2000, the veteran stated that 
was doing well on his medications and noted that he felt 
"pretty tired" but did not blame that on the medication.  
The assessment was dysthymic disorder.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 60, noting 
that it was indicative of moderate symptoms.  On February 26, 
2001, the veteran was seen with complaints of the side 
effects from a medication.  The assessment was depressive 
disorder.  On April 10, 2001, the veteran reported that he 
was sleeping much better and feeling less irritable than he 
had.  He complained of drowsiness in the afternoon.  The 
assessment was "Major depression, recurrent, in remission."  
(Emphasis added.)

Also of record is a November 1997 "Work Capacity 
Evaluation," which had been done for the Department of 
Labor.  When asked if there was a reason that the veteran 
could not work eight hours a day, Dr. PMM stated that the 
veteran's major depression continued to manifest itself in 
spite of antidepressant medications and that in his opinion, 
it rendered the veteran "one hundred percent disabled from 
any kind of employment."  He noted the veteran's 
gastrointestinal status made keeping a schedule very 
difficult.  In a June 2000 letter from Dr. PMM, he noted that 
he had examined the veteran "at his request" to answer 
questions from a claims examiner for the Department of Labor.  
He stated the veteran continued to have major depressive 
disorder, which was recurrent.  He also stated the veteran 
continued to have multiple symptoms of depression, which 
included being down, blue, and sad most of the day, 
"virtually every day."  He had feelings of hopelessness and 
helplessness and occasionally worthlessness.  The veteran had 
a high level of irritability and was moody.  Dr. PMM stated 
the veteran "isolate[d]" and had thoughts of suicide, but 
had no intent or plan.  He noted the veteran had a "very 
significant amount of anxiety."  He also noted the veteran 
continued to have issues with his ileostomy, ulcerative 
collitis, and arthralgias of multiple joints due to 
ulcerative colitis, and opined that the combination of 
symptoms from his depression, anxiety, and his "problems 
with his gut and arthritis," the veteran was totally 
disabled from competitive employment.  He recommended the 
veteran consider group therapy.  

The Board finds that the symptoms demonstrated by the veteran 
prior to March 2002 do not meet the criteria for a 
100 percent evaluation for major depressive disorder.  There 
is no evidence of any gross impairment of thought processes, 
persistent delusions or hallucinations, that the veteran is a 
danger to himself or others, disorientation to time or place, 
or any memory loss of names of close relatives or his own 
name.  The Board notes that it has accorded less probative 
value to Dr. PMM's November 1997 and June 2000 medical 
reports.  While these reports indicate more severe 
symptomatology than the 30 percent evaluation contemplates, 
the evidence, as a whole, did not show that the veteran met 
the criteria for a 100 percent evaluation.  The more severe 
symptomatology described in those two documents did not rise 
to the level of severity of the symptoms contemplated by the 
100 percent evaluation.  

Additionally, the Board finds that the VA treatment records 
provide a more comprehensive picture of the veteran's 
disability, as the treatment records cover a period of more 
than one year.   For example, in September 1999, the veteran 
reported that not much had changed in his life and that it 
was not "worse."  In November 2000, the veteran 
specifically denied having had any suicidal thoughts for 
"many years" which is in direct contradiction with what Dr. 
PMM stated.  In December 2000, the VA psychiatrist entered a 
GAF score of 60, which is indicative of moderate symptoms.  
See Diagnostic and Statistical Manual of Mental Disorders, 
46-47 (4th ed. 1994) (A GAF score of 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)").  Thus, 
within six months of Dr. PMM stating that the veteran was 
unemployable due, in part, to major depressive disorder, a VA 
examiner found that the veteran's symptoms were of only 
moderate severity.  That particular psychiatrist had seen the 
veteran in 1998, 1999, and 2000, and thus his report of the 
veteran's symptoms at that time are accorded high probative 
value, as he had multiple opportunities to observe the 
veteran's symptoms over the years.  In April 2001, the same 
examiner who entered a GAF score of 60, stated the veteran's 
major depression was "in remission."  

Nevertheless, even accepting the findings made in the 
November 1997 statement (which was considered at the time of 
the March 1998 rating decision, which is now final) and the 
June 2000 statement, Board still finds that the preponderance 
of the evidence is against a finding that the veteran's major 
depressive disorder met the criteria for a 100 percent 
evaluation prior to March 2002.  It must be noted that 
exacerbations of a service-connected disability are 
specifically contemplated in the assigned evaluations.  See 
38 C.F.R. § 4.1 (2004) (the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability).  The 
evidence, as a whole, does not show that the veteran met the 
criteria for a 100 percent evaluation for major depressive 
disorder prior to March 2002.

In making this determination, the Board notes that it has 
reviewed the clinical findings made in the June 1998 VA 
psychiatric evaluation report (which was considered at the 
time the RO granted the 30 percent evaluation for major 
depressive disorder).  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  There, the VA examiner stated the veteran showed no 
pressured speech or tangential flow of associations.  There 
were no hallucinations or delusions.  There was some suicidal 
ideations but no plan.  There was no short-term memory 
deficit that the examiner could detect.  Judgment was 
described as "adequate."  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50.  See Diagnostic 
and Statistical Manual of Mental Disorders, 46-47 (A GAF 
score of 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).).  
Thus, based upon the findings in the June 1998 psychiatric 
evaluation report and those shown in the VA treatment 
records, dated from March 1998 to April 2001 and the November 
1997 and June 2000 private records, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran met the criteria for a 100 percent evaluation prior 
to March 13, 2002.  The VA medical records provide a more 
comprehensive picture of the veteran's symptoms, as they were 
created based upon treatment the veteran was receiving from 
VA.  The symptoms he reported in those records were made in 
connection with medical treatment, which statements are 
accorded high probative value.  The June 2000 examination was 
created because the veteran was seeking disability benefits 
with the Department of Labor.  As a result, the Board has 
accorded less probative value to the June 2000 findings.  

The Board is aware that in the June 1998 VA psychiatric 
evaluation report, the examiner assigned a GAF score of 50, 
which could indicate the inability to work as a result of the 
service-connected disability.  That GAF score contemplates 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, no friends, and the inability to keep a job.  In 
reporting the veteran's mental status, the examiner stated 
there was no pressured speech or tangential flow of 
associations.  Cause and effect thinking was maintained.  
There were no delusions or hallucinations.  There were some 
suicidal ideations, but no homicidal ideations.  There was no 
short-term memory loss, and long-term memory seemed grossly 
intact.  Judgment was described as "adequate."  Thus, the 
symptoms described by the examiner are not of the same 
severity that the GAF score of 50 contemplate.  The examiner 
provided no rationale for assigning that GAF score, and the 
Board will not automatically presume that the examiner 
assigned it because of the veteran's inability to work.  The 
Board accords more probative value to the specific clinical 
findings of this veteran that the examiner reported than the 
cursory assignment of a GAF score without any explanation for 
the assignment of that score.  

Finally, the Board is aware that the symptoms listed under 
the 100 percent evaluation are examples of the type and 
degree of symptoms for that evaluation and that the veteran 
need not demonstrate those exact symptoms to warrant a 
100 percent evaluation.  See Mauerhan, supra.  However, the 
symptoms listed under the 100 percent evaluation contemplate 
a person manifesting psychiatric pathology in the extreme 
levels of the spectrum.  The veteran's symptoms shown prior 
to March 13, 2002, are not comparable in severity to the 
symptoms contemplated for the 100 percent evaluation.  

In sum, while the veteran's date of claim goes as far back as 
March 1998; however, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
disability met the criteria for a 100 percent evaluation 
prior to March 13, 2002, for all the reasons stated above, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.



B.  Earlier effective date for special monthly compensation

The veteran argues that he warrants an earlier effective date 
for special monthly compensation on account of being 
housebound as of April 1998, the date he filed his claim for 
special monthly compensation.  

The law provides special monthly compensation if the veteran 
has a service-connected disability rated as total, and (1) 
has additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or, (2) by 
reason of such disability disabilities, the veteran is 
permanently housebound.  38 U.S.C.A. § 1114; 38 C.F.R. 
§ 3.351(d)(1).

The requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to his house (ward or clinical areas, if 
institutionalized) or immediate premises due to service-
connected disability or disabilities, where it is reasonably 
certain that the disability or disabilities will remain 
throughout the veteran's lifetime.  38 C.F.R. § 3.351(d)(2).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an earlier effective date for the award of special 
monthly compensation prior to March 13, 2002.  There is no 
competent evidence of record that shows that the cumulative 
effect of the veteran's service-connected disabilities was 
such that he was substantially confined to his dwelling and 
the immediate premises.  The VA treatment records dated from 
March 1998 to 2001 and the June 1998 VA examination report do 
not show any finding that the veteran was confined to his 
house.  When examined in December 2002, the examiner stated 
that the only functional abnormality was the difficulty in 
climbing stairs, "[o]therwise, the veteran is able to 
function normally in all physical aspects." Thus, the 
preponderance of the evidence is against a finding that 
special monthly compensation on account of being housebound 
was warranted on this basis.

Prior to March 13, 2002, the veteran's service-connected 
disabilities were ulcerative colitis, status post colectomy 
and ileostomy, evaluated as 100 percent disabling, major 
depressive disorder, evaluated as 30 percent disabling, 
tension headaches, evaluated as 10 percent disabling, and 
arthralgias, multiple joints due to ulcerative colitis, 
evaluated as noncompensably disabling.  Thus, the veteran had 
one service-connected disability rated at 100 percent, and 
the combined evaluation for the other disabilities was 
40 percent.  Therefore, prior to March 13, 2002, the veteran 
did not meet the schedular criteria for special monthly 
compensation on the basis of having one disability at 
100 percent and another disability or disabilities ratable at 
60 percent or more.  However, as of March 13, 2002, the 
veteran met that criteria; hence, the grant of special 
monthly compensation as of that date.  The veteran would not 
be entitled to special monthly compensation on account of 
being housebound on this basis.  See 38 U.S.C.A. § 1114; 
38 C.F.R. § 3.351(d)(1).

While the date of the veteran's claim for special monthly 
compensation on account of being housebound is March 1998, 
the date entitlement arose was on March 13, 2002, as that was 
the date that he met the criteria for this benefit.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, for 
the reasons stated above, the Board finds that the 
preponderance of the evidence is against the grant of an 
effective date earlier than March 13, 2002, for the award of 
special monthly compensation on account of being housebound, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.



	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than March 13, 2002, for the award 
of a 100 percent evaluation for major depressive disorder is 
denied.

An effective date earlier than March 13, 2002, for the award 
of special monthly compensation based upon being housebound 
is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


